425 So.2d 1218 (1983)
MICROFILE, INC., Appellant,
v.
Sandra WILLIAMS and Department of Labor and Employment Security, State of Florida, Unemployment Appeals Commission, Appellees.
No. 82-1610.
District Court of Appeal of Florida, Second District.
February 2, 1983.
Enrique Escarraz, III, St. Petersburg, for appellant.
Marshall G. Reissman, St. Petersburg, for appellee Williams.
James R. Parks and A. Robert Whaley, Tallahassee, for appellee Unemployment Appeals Com'n.
CAMPBELL, Judge.
Appellee, the Unemployment Appeals Commission, finding that the referee's findings of fact were supported by substantial competent evidence, adopted them with certain specific exceptions. We find, as did the Unemployment Appeals Commission, that these exceptions from the referee's findings were not supported by substantial competent evidence. The Unemployment Appeals Commission, basing its decision upon the findings of the referee as adopted with the noted exceptions, found that the referee's conclusion of law that appellee Sandra Williams was guilty of misconduct was an erroneous one. Reaching a different conclusion of law from that of the referee is within the scope of review of the Unemployment Appeals Commission as provided by section 443.151(4)(c), Florida Statutes (1981), and we, therefore, affirm. Reaching a different conclusion of law from that of the referee, based upon the same facts as found by the referee or those properly rejected as not being supported by the record, does not violate the standard of review recognized in C.F. Chemicals, Inc. v. State Department of Labor, 400 So.2d 846 (Fla. 2d DCA 1981), and State Department of Commerce v. Dietz, 349 So.2d 1226 (Fla. 2d DCA 1977).
AFFIRMED.
OTT, C.J., and DANAHY, J., concur.